IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


PENNSYLVANIA RESTAURANT AND          : No. 227 WAL 2017
LODGING ASSOCIATION, STORMS          :
RESTAURANT AND CATERING, LLC         :
D/B/A STORMS RESTAURANT,             : Petition for Allowance of Appeal from
LAWRENCEVILLE BREWERY, INC.,         : the Order of the Commonwealth Court
D/B/A THE CHURCH BREW WORKS,         :
1215 INCORPORATED, D/B/A RITA'S      :
ITALIAN ICE, DIRT DOCTORS            :
CLEANING SERVICE LLC, AND            :
MODERN CAFE INC.                     :
                                     :
                                     :
          v.                         :
                                     :
                                     :
CITY OF PITTSBURGH                   :
                                     :
                                     :
          v.                         :
                                     :
                                     :
SERVICE EMPLOYEES                    :
INTERNATIONAL UNION LOCAL 32 BJ      :
                                     :
                                     :
PETITION OF: SERVICE EMPLOYEES       :
INTERNATIONAL UNION LOCAL 32BJ       :

PENNSYLVANIA RESTAURANT AND          : No. 228 WAL 2017
LODGING ASSOCIATION, STORMS          :
RESTAURANT AND CATERING LLC          :
D/B/A STORMS RESTAURANT,             : Petition for Allowance of Appeal from
LAWRENCEVILLE BREWERY INC.D/B/A      : the Order of the Commonwealth Court
THE CHURCH BREW WORKS, 1215          :
INCORPORATED, D/B/A RITA'S ITALIAN   :
ICE, DIRT DOCTORS CLEANING           :
SERVICE LLC, AND MODERN CAFE         :
INC.                                 :
                                     :
                                     :
          v.                         :
                                     :
                                               :
CITY OF PITTSBURGH, COUNCIL OF                 :
THE CITY OF PITTSBURGH, AND                    :
WILLIAM PEDUTO, AND SERVICE                    :
EMPLOYEES INTERNATIONAL UNION                  :
LOCAL 32 BJ                                    :
                                               :
                                               :
PETITION OF: SERVICE EMPLOYEES                 :
INTERNATIONAL UNION LOCAL 32BJ                 :


                                          ORDER


PER CURIAM

       AND NOW, this 29th day of November, 2017, the Petitions for Allowance of

Appeal are GRANTED, limited to the issue set forth below. Allocatur is DENIED as to

all other issues.



       The issue, rephrased for clarity, is as follows:

       Did the Commonwealth Court err in holding that the State Emergency
       Management Services Code, the State Disease Prevention and Control
       Act Law, the Second Class City Code, and the Home Rule Charter and
       Options Law failed to satisfy the “expressly provided by statute” exception,
       and that the City of Pittsburgh therefore lacked the authority to pass the
       Paid Sick Days Act and the Safe and Secure Buildings Act?


       The appeals from Nos. 227-230 WAL 2017 and Nos. 236-239 WAL 2017 are

hereby CONSOLIDATED for briefing and oral argument.




                         [227 WAL 2017 and 228 WAL 2017] - 2